Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Terminal Disclaimer filed 12/16/2021 is sufficient to overcome the previously made double patenting rejection. 
 Regarding claims 1, 8 and 13, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
determining a target curvature angle of the flexible display screen based at least on the current ratio, the target curvature angle indicating a degree of surface bend of the flexible display screen, and
controlling the flexible display screen to present the target curvature angle.

The following relevant art was found based on the updated search:
Mizogushi (2016/0285285) teaches the first to third pictograms P1 to P3 to disappear in the pictogram display area 121 if an average value of the amounts of integrated charge of the secondary batteries B1 and B2 is less than 500 mAH, for example (refer to FIG. 9). The control device 25 also allows the level meter 16 to be displayed with a length corresponding to a ratio of the amount of integrated charge of the secondary batteries B1 and B2 to the full charge in the level meter display area 122 (refer to FIG. 9).
Toya (2015/0349558) teaches the indicator 109 may be a liquid crystal display or organic EL display, or may indicate a previously drawn picture or characters for providing a recommendation indication by selectively lighting up one of multiple lamps such as LEDs. For example, as described with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867